Citation Nr: 1031489	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  07-11 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a total rating for compensation purposes based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to October 
1945.  He received the Purple Heart medal.
This matter initially came before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In that decision, the RO denied entitlement to a TDIU.

In his November 2006 substantive appeal (VA Form 9), the Veteran 
requested a hearing before a Veterans Law Judge at the RO (Travel 
Board hearing).  In August 2008, he withdrew his hearing request.

In July 2009, the Board remanded this matter for further 
development.

In June 2009, the Board granted the Veteran's motion to advance 
this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) 
(2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service connected for the following 
disabilities:  bilateral hearing loss, rated 30 percent 
disabling; tinnitus, rated 10 percent disabling; posttraumatic 
stress disorder (PTSD), rated 30 percent disabling; residuals of 
a shell fragment wound to the middle one-third of the back with a 
healed scar, rated 10 percent disabling; residuals of a shell 
fragment wound to the right leg, rated 10 percent disabling; and 
osteoarthritis of the right knee, rated 10 percent disabling.  
His combined disability rating is 70 percent.

2.  The Veteran's service connected disabilities preclude 
employment for which his education and occupational experience 
would otherwise qualify him.


CONCLUSION OF LAW

The criteria for a TDIU due to service connected disabilities 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

As the Board is granting the claim for a TDIU, the claim is 
substantiated, and there are no further VCAA duties.  Wensch v. 
Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 
59989 (2004) (the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).

Analysis

VA will grant a TDIU when the evidence shows that the Veteran is 
precluded, by reason of his service connected disabilities, from 
obtaining or maintaining "substantially gainful employment" 
consistent with his education and occupational experience.  38 
C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 
(1992).

The central inquiry is, "whether the Veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).

The regulations provide that if there is only one such 
disability, it must be rated at 60 percent or more; and if there 
are two or more disabilities, at least one disability must be 
rated at 40 percent or more, and sufficient additional disability 
must bring the combined rating to 70 percent or more.  
Disabilities resulting from common etiology or a single accident 
or disabilities affecting a single body system will be considered 
as one disability for the above purposes of one 60 percent 
disability or one 40 percent disability.  38 C.F.R. § 4.16(a).
The Board must evaluate whether there are circumstances in the 
Veteran's case, apart from any non service connected condition 
and advancing age, which would justify a total rating based on 
individual unemployability due solely to the service connected 
conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 
see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).

The Veteran has been granted service connection for the following 
disabilities: bilateral hearing loss, rated 30 percent disabling; 
tinnitus, rated 10 percent disabling; posttraumatic stress 
disorder (PTSD), rated 30 percent disabling; residuals of a shell 
fragment wound to the middle one-third of the back with a healed 
scar, rated 10 percent disabling; residuals of a shell fragment 
wound to the right leg, rated 10 percent disabling; and 
osteoarthritis of the right knee, rated 10 percent disabling.  
His combined disability rating is 70 percent.

The Veteran's bilateral hearing loss and tinnitus are of common 
etiology and are therefore considered one disability.  38 C.F.R. 
§ 4.16(a).  Combining the ratings for these disabilities pursuant 
to 38 C.F.R. § 4.25 (2009) results in a 40 percent disability 
rating.  Therefore, the Veteran has at least one disability that 
is rated 40 percent or more.  As the combined rating for the 
Veteran's service connected disabilities is 70 percent, he meets 
the schedular requirements for a TDIU.  38 C.F.R. § 4.16(a).

The remaining question is whether the Veteran's service connected 
disabilities preclude gainful employment for which his education 
and occupational experience would otherwise qualify him.  In a 
December 1945 service connection claim, the Veteran stated that 
prior to service he had worked as an assistant riggers helper 
with Standard Kosher Poultry from June 1941 to February 1943.  

In an October 1947 letter, the Veteran explained that due to the 
nature of his service connected disability, he had been unable to 
return to his former job as a rigger after service.  Also, he was 
unable to engage in his secondary job as a truck driver because 
it was difficult to ride in a truck due to his service connected 
back wound.  He established his own business and engaged in 
clerical work, however the business failed.  In March 1947, he 
applied for vocational rehabilitation with VA and received 
training in retail distribution.

VA examination reports dated in February 1998, February 1999, and 
August 2004 reveal that following his post-service vocational 
training, the Veteran had worked as a store manager for 
approximately 40 years until he retired in 1987.  In a December 
2005 written statement (VA Form 21-4138), he explained that he 
had retired due to his service connected disabilities.

A March 2006 VA examination report includes an opinion that the 
Veteran's service connected residuals of a shrapnel wound, 
including scars and muscle injury, would not have prevented him 
from engaging in sedentary work, although he would not have been 
able to engage in heavy physical jobs due to his advanced age.  
No further explanation or reasoning was provided.

A March 2006 VA psychiatric examination report reveals that the 
Veteran reported that he had received a General Equivalency 
Diploma and that he had worked as a manager for a men's clothing 
store.  He was generally able to do his job and got along with 
co-workers.  He was diagnosed as having PTSD and the physician 
who conducted the examination opined that the Veteran's 
psychiatric problems did not prevent him from obtaining 
employment.  No further explanation or reasoning was provided.

A March 2006 VA audiological examination report includes an 
opinion that the Veteran would have experienced difficulty 
hearing for communication purposes in the presence of the type of 
competing background noise that would be anticipated in most busy 
office environments (i.e. the voices of persons working in 
adjacent cubicles, keypad and printer noises, telephones 
ringing).  The use of amplification devices would have helped, 
but not completely eliminated, the difficulties encountered with 
background noise.

A July 2009 VA examination report indicates that the Veteran was 
diagnosed as having PTSD, with daily moderate symptoms that 
resulted in difficulty retaining employment.  The clinical 
psychologist who conducted the examination opined that the 
Veteran's service connected disabilities would have likely ("at 
least as likely as not") prevented him from maintaining 
employment as a manager/owner in a busy setting, which was the 
job for which he was trained and in which he was experienced.  
This opinion was based on the fact that although the Veteran 
denied that his PTSD symptoms had affected his ability to work 
when he owned and managed a clothing store and that it was not 
likely that such symptoms would have negatively impacted his 
ability to work, he had several other service connected 
disabilities that could have negatively impacted his ability to 
work (i.e. lower leg muscle injury, traumatic arthritis, impaired 
hearing, tinnitus, and back muscle impairment).  For example, his 
hearing impairment could have caused difficulty working in a busy 
environment with a lot of background noise.  Also, the Veteran 
reported that he had difficulty walking and getting around due to 
back pain and arthritis and that his job had required him to 
multitask quickly in a busy environment.  Such a skill could have 
been negatively impacted by hearing impairment and any mobility 
impairments.

In December 2009, a VA examiner reviewed the opinion of the 
clinical psychologist who conducted the July 2009 VA examination 
and provided an opinion as to the effect of the Veteran's 
psychiatric disability on his employability.  He opined that the 
Veteran's psychiatric symptoms would not have had an impact upon 
his employability and that he remained employable from a 
psychiatric vantage point.  He reasoned that the Veteran was 
clearly cognitively intact and was not exhibiting any significant 
cognitive impairment.  However, he clearly experienced some age-
related decline in overall functioning.  For example, he 
exhibited significant frustration with regard to his hearing loss 
and it was quite likely that hearing loss would have had a 
dramatic impact on his ability to maintain conversations.  As a 
result, his hearing loss would have had an impact on his ability 
to maintain gainful employment.

A December 2009 VA orthopedic examination report includes an 
opinion that the Veteran had significant functional impairments 
that could have limited his ability to perform physical 
employment involving prolonged walking, standing, climbing, 
squatting, or repeated stair climbing.  However, there was no 
significant functional impairment that could have limited his 
ability to perform sedentary work.  No further explanation or 
reasoning was provided.

A January 2010 VA audiological examination report includes an 
opinion that the Veteran's hearing loss and tinnitus did not 
render him unemployable.  This opinion was based on the fact that 
gainful employment may have been possible with state of the art 
amplification, assistive technology, or vocational 
rehabilitation.

The audiologist who conducted the January 2010 VA examination did 
not review the Veteran's claims folder before rendering her 
opinion.  Therefore, the claims folder was reviewed and the 
audiologist provided a second opinion with supporting rationale 
in January 2010 that was identical to her initial opinion.  

The opinions provided by the examiners who conducted the March 
2006 VA examinations and the December 2009 VA orthopedic 
examination are entitled to little, if any, probative value 
because they are unaccompanied by any explanation or reasoning.  
However, as the opinions provided by the examiners who conducted 
the July 2009 VA examination, the December 2009 VA psychiatric 
examination, and the January 2010 audiological examination are 
accompanied by rationales, were based upon a review of he 
Veteran's claims file and his reported history, and are 
consistent with the evidence of record, they are entitled to 
substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008) (most of the probative value of a 
medical opinion comes from its reasoning; threshold 
considerations are whether the person opining is suitably 
qualified and sufficiently informed).

While the December 2009 VA psychiatric examination report and 
January 2010 VA audiological examination report included opinions 
that the Veteran's disabilities did  not render him unemployable, 
these opinions were limited in that they only pertained to his 
service connected PTSD and bilateral hearing loss, respectively, 
and whether such disabilities alone caused unemployability.  

The only opinion as to whether all of the Veteran's service-
connected disabilities together rendered him unemployable is that 
of the clinical psychologist who conducted the July 2009 VA 
examination.  As this opinion supports a conclusion that it is 
likely that the Veteran's service connected disabilities together 
would prevent him from maintaining employment consistent with his 
education and occupational experience, entitlement to a TDIU is 
granted.


ORDER

Entitlement to a TDIU is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


